DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, filed August 1, 2022, have been considered.
	With respect to Applicant’s arguments regarding amended Claim 1, the arguments regarding the “made of a same material and . . . disposed in a same layer” are persuasive; however, it is not clear that the feature is explicitly required in the claims.  The claims recite two cases, but do not appear to require either of the cases to be present (that is, alternative cases may be possible, which are not required).  For purposes of examination, Claim 1 is considered to include a limitation such as “a temperature sensor of the at least one temperature sensors is disposed on at least one of the first base substrate and the second base substrate,” prior to the first “in a case where,” thus explicitly requiring one of the two “in a case where” limitations.
	With respect to Applicant’s arguments regarding amended Claim 14, the arguments appear to rely on features not in the claims, and are thus unpersuasive.  For example, Applicant argues on page 9 that:
The temperature sensor of the present application adopts a heat-sensitive material, and the temperature detected by the temperature sensor and the resistance value of the heat-sensitive material have a one-to-one mapping relationship, thereby allowing a specific temperature value to be obtained by detecting the resistance value of the heat-sensitive material.  Then, the present application obtains the driving voltage corresponding to the temperature according to the detected temperature, and then controls the driving voltage applied to the dimming glass to weaken or even eliminate the undesirable non-uniformity phenomenon of the dimming glass.
However, Claim 14 does not require detecting resistance of the heat-sensitive material, or a one-to-one mapping relationship.  Accordingly, these arguments do not appear commensurate in scope with Claim 14, and are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and Claims 2–5, 7, and 9 which depend therefrom and inherit the same features), the two final paragraphs starting with “in a case where” make it unclear whether the limitations following those conditional statements are required.  Specifically, a case may be present where neither “in a case where” is met, thus not requiring either “in a case where” of Claim 1.
For purposes of examination, Claim 1 is considered to include a limitation such as “a temperature sensor of the at least one temperature sensors is disposed on at least one of the first base substrate and the second base substrate,” prior to the first “in a case where,” thus explicitly requiring at least one of the two “in a case where” limitations.  Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14–16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0048860 to Jinta et al. in view of U.S. Patent Application Publication No. 2021/0206241 to Guo et al. and U.S. Patent Application Publication No. 2008/0147270 to Sakane et al.
	Regarding Claim 14, Jinta discloses (e.g., Figs. 1–3 and their corresponding description) a display panel 10, comprising: a first base substrate 41 and a second base substrate 42 that are oppositely disposed; a liquid crystal layer 48 disposed between the first base substrate and the base second substrate (Fig. 3); and at least one temperature sensor 50 disposed between the first base substrate and the second base substrate (Fig. 2A and paragraphs [0010], [0098], and [0101]), the at least one temperature sensor 50 being configured to detect a temperature of the liquid crystal layer (e.g., paragraph [0133], where Jinta teaches that the measured temperature is that of the “liquid crystal panel”, but at least indirectly that includes the temperature of the liquid crystals within the panel, and can reasonably be considered to teach measuring the temperature of the liquid crystal layer).
	Jinta does not explicitly disclose that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal.
	Guo discloses that a liquid crystal panel may be used as a dimming panel (noting that Jinta teaches that the display panel may be used in any suitable display environment, e.g., paragraphs [0246]–[0248]) and that the dimming panel may include a dichroic dye in the liquid crystal to impart a color or black tint to the display (e.g., Fig. 4 and paragraphs [0065]–[0070] and [0079]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jinta such that the display panel is a dimming glass; and that the liquid crystal is a dye liquid crystal, as suggested by Guo, as a suitable use of the display of Jinta and to provide a color or black tint to the display.
the combination of Jinta and Guo would thus have rendered obvious a dimming glass system, comprising: a dimming glass and further have rendered obvious a controller electrically connected to the at least one temperature sensor in the dimming glass (e.g., 60 of Jinta, Fig. 1), the controller being configured to control the at least one temperature sensor to detect the temperature of the dye liquid crystal layer in the dimming glass, obtain a detection signal of the at least one temperature sensor (e.g., Fig. 1 of Jinta).
The combination of Jinta and Guo does not explicitly disclose the controller further configured to transmit driving voltages for controlling the dye liquid crystal layer to the dimming glass according to the detection signal.
Sakane discloses a dimming glass, and teaches that the controller transmits driving voltages for controlling the liquid crystal to the dimming glass according to a detection signal in order to reduce glare and control light transmission into a vehicle (e.g., paragraphs [0104]–[0110]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Jinta and Gao such that the controller is further configured to transmit driving voltages for controlling the dye liquid crystal layer to the dimming glass according to the detection signal, as suggested by Sakane, in order to control light transmission based on the detected signal.
Regarding Claim 15, the combination of Jinta, Guo, and Sakane would have rendered obvious a method of driving a dimming glass system, applied to the dimming glass system according to claim 14, the method comprising: controlling, by the controller, the at least one temperature sensor in the dimming glass to work; detecting, by the at least one temperature sensor, the temperature of the dye liquid crystal layer in the dimming glass; generating, by the at least one temperature sensor, the detection signal; transmitting, by the at least one temperature sensor, the detection signal to the controller; obtaining, by the controller, the temperature of the dye liquid crystal layer according to the detection signal; and adjusting, by the controller, the driving voltages for controlling the dye liquid crystal layer according to the temperature of the dye liquid crystal layer (where each of these steps appear to be generic uses of the structures taught by Jinta, Guo, and Sakane, as outlined in the rejection of Claim 14 above).
Regarding Claim 16, the combination of Jinta, Guo, and Sakane would have rendered obvious wherein adjusting, by the controller, the driving voltages for controlling the dye liquid crystal layer according to the temperature of the dye liquid crystal layer includes: adjusting values of the driving voltages, and/or adjusting frequencies of the driving voltages (e.g., paragraph [0106] of Sakane).

Allowable Subject Matter
Claims 1–5, 7, and 9 appear allowable, subject to the §112 rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  As noted in Applicant’s August 1, 2022, Reply, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 1 (as interpreted with respect to the §112 rejection set forth above), taken together and as a whole, including but not limited to “in a case where a temperature sensor is disposed on the first base substrate and the temperature sensor includes a sensing electrode, the sensing electrode and the first dimming electrode are made of a same material and are disposed in a same layer; and in a case where the temperature sensor is disposed on the second base substrate and the temperature sensor includes the sensing electrode, the sensing electrode and the second dimming electrode are made of a same material and are disposed in a same layer,” as recited in Claim 1, assuming at least one of the cases is required.  Claims 2–5, 7, and depend from Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871